Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

1. Claims 1, 12, 14-18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0217721 A1 (“Hamerski”) in view of US 20150333175 A1 (“Kiyosawa”) and US 20160322469 A1 (“Bhalla”).

Regarding claim 1, Hamerski shows (Fig. 1-20) a rectifier device comprising:

    PNG
    media_image1.png
    680
    621
    media_image1.png
    Greyscale



a rectifying element,
wherein the rectifying element has an enhanced Field Effect Semiconductor diode (EFFSD) comprising:
a body area (14, P-body, para 35); 
a silicide layer (56, para 37) comprising a lateral conducting silicide (shown by the horizontal path from 56 towards 16) structure conducting to the body area; 

 an interconnect layer (20, anode, of metal, para 63, which is broadly interpreted to show the interconnecting layer to other external device for a meaningful circuit operation, para 35), electrically connecting the lateral conducting silicide structure (56) and the field effect junction structure (through 52, 54, para 37), wherein the lateral conducting silicide structure, the field effect junction structure, and the interconnect layer are equal potential, and the interconnect layer is served as an anode (para 37); 
a substrate (18, para 35), wherein the body area (14) is disposed between the lateral conducting silicide structure and the substrate; and 
a metal layer (22, cathode or back metal, para 66), disposed under the substrate, wherein the metal layer is served as a cathode;
a second distance (right portion within the red box above, lateral width of body) between a side surface of the body area (14) and a side surface of the silicide layer (56).
Hamerski shows a rectifier device but does not show “rectifier device for a vehicle alternator”, which is an intended use of the rectifier device.
Hamerski shows a rectifying element but does not show “rectifying element for rectifying in an alternator”, which is an intended use of the rectifier device.

Hamerski does not show the second distance to be between 0.1 um and 0.5 um.
However, the ordinary artisan would have recognized the second distance to be a result effective variable affecting shorter lateral channel length resulting in a higher diode density in a substrate. Thus, it would have been obvious to have second distance within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Hamerski does not show a first distance between a bottom surface of the body area and a top surface of the body area is between 0.5 um and 2.0 um.
Kiyosawa shows (Fig. 10) a first distance between a bottom surface of the body area and a top surface of the body area (3) is between 0.5 um and 2.0 um (para 163).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kiyosawa, with body area thickness, to the invention of Hamerski.
The motivation to do so is that the combination produces the predictable result of for blocking body implanting ions and source ions from entering into the substrate (Bhalla, Abstract).

Regarding claim 12, Hamerski in view of Kiyosawa, Bhalla and Henson shows the rectifying element and EFESD.
The applicant’s claim does not distinguish over the Hamerski in view of Kiyosawa, Bhalla and Henson references regardless of the operation allegedly performed by the 

	Regarding claim 14, Hamerski shows (Fig. 1-20) EFESD (Hamerski diode as explained in claim 1).
Hamerski in view of Kiyosawa, Bhalla and Henson does not show a current crowding effect of the EFESD is reduced to increase a cell density when an area of the body area is decreased and has a shallower depth.
When the diode recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 

Regarding claim 15, Hamerski shows (Fig. 1-20) wherein the silicide layer (56) is self- aligned (top portion aligned with top of body area) with the body area (14), so that more cells are integrated in a unit area (Fig. 19, more side by side gate formation in an area).

Regarding claim 16, Hamerski shows (Fig. 1-20) EFESD (Hamerski diode as explained in claim 1).
Hamerski in view of Kiyosawa, Bhalla and Henson does not show a leakage current of the EFESD is less than a leakage current of a Super Barrier Rectifier (SBR) at a fixed reverse voltage when a doping concentration of the body area of the EFESD is equal to a doping concentration of a body area of the SBR.
When the diode recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 17, Hamerski shows (Fig. 1-20) wherein a connection of the lateral conducting silicide structure (56) to the field effect junction structure (shown above) is monolithically integrated (shown above and similar to the applicant’s device structure).

Regarding claim 18, Hamerski in view of Kiyosawa, Bhalla and Henson shows the rectifying element and EFESD.


Regarding claim 23, Hamerski in view of Kiyosawa, Bhalla and Henson shows a rectifier comprises the EFESD.
Hamerski in view of Kiyosawa, Bhalla and Henson does not show “generator device for a vehicle, comprising: a rectifier for rectifying an alternating voltage provided by a generator”.
The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).


2. Claims 2-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa and Bhalla as applied to claim 1 above, further in view of US 20060223260 A1 (“Henson”)

Regarding claim 2, Hamerski shows (Fig. 1-20) wherein the EFESD comprises: 
the substrate (18), having a front side (top) and a back side (bottom) opposite to each other; 
an epitaxial layer (16, N-drift region epitaxially formed, para 44), disposed on the front side of the substrate; 
the body area (14), disposed in the epitaxial layer; 
a gate (38, polysilicon, para 37, which is a known gate conductor material made from polysilicon layer 40, Fig. 12-18, para 53-56), disposed on the epitaxial layer, wherein a vertical conducting channel is included between adjacent two gates (Fig. 19) and the vertical conducting channel corresponds to the body area; 
a gate dielectric layer (36, para 37), disposed between the gate and the epitaxial layer;
a silicide layer (56).
Hamerski does not show the silicide layer, covering a top surface and a sidewall of the gate and extending between the interconnect layer and the body area.
Henson shows (Fig. 2) gate (226, para 29) covered with silicide layers (230a, 230b).
The motivation to do so is that the combination substantially reduces the gate resistance increasing the drive capability (para 33).

Regarding claim 3, Hamerski shows (Fig. 1-20) wherein a current path of the EFESD is from the anode (20) through the silicide layer (56), the body area (14), the epitaxial layer 
Hamerski in view of Kiyosawa, Bhalla and Henson is silent regarding “the lateral conducting channel is resulted from an inversion layer generated under the gate dielectric layer when a forward bias is applied to the gate”.
When the diode recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 4, Hamerski in view of Kiyosawa, Bhalla and Henson shows a channel (Hamerski, marked in figure with arrows going down from anode along the upper surface of the silicide 56 through the upper surface of and side surface of body area, through the bottom surface of gate dielectric and down through the epitaxial 16) is an area defined by a side surface of the lateral conducting silicide structure, a side surface of the body area, and a bottom surface of the gate dielectric layer.
Hamerski in view of Kiyosawa, Bhalla and Henson does not show length of the channel is less than 0.5 um, in a case of in a forward bias, the inversion layer is formed in the channel and the inversion layer is able to bend an energy band and lower a barrier height to reduce the forward voltage.
When the diode recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 

Regarding claim 5, Hamerski shows (Fig. 1-20) wherein the substrate (18, N, para 35) and the epitaxial layer (16, N-drift, para 35) have a same conductivity type (N), and the body area (14, P-body, para 35) and the epitaxial layer have different conductivity types.

Regarding claim 6, Hamerski shows (Fig. 1-20) the substrate (18) comprises Si (silicon, para 44), SiC, GaN, or a combination thereof.

Regarding claim 7, Hamerski shows (Fig. 1-20) wherein the gate (38) comprises a polysilicon (polysilicon, para 37) or a metal.

Regarding claim 8, Hamerski shows (Fig. 1-20) wherein the silicide layer (56) comprises PtSi, TiSi (titanium silicide, para 37), NiSi, MoSi, WSi, CoSi or a combination thereof.

Regarding claim 9, Hamerski shows (Fig. 1-20) wherein the gate dielectric layer (36) comprises SiO2 (silicon oxide, para 37), HfO2, BaTiO3, ZrO2, SiNO, or a combination thereof.

Regarding claim 11, Hamerski shows (Fig. 1-20) a rectifier device with diode.
Hamerski in view of Kiyosawa, Bhalla and Henson is silent regarding “a threshold voltage is reduced when a thickness of the gate dielectric layer is decreased”.
When the diode recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are .

3. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla as applied to claim 1 above, further in view of US 2011/0241113 A1 (“Zuniga”) and US 2012/0104456 A1 (“Yu”).

Regarding claim 13, Hamerski shows a channel (as stated in claim 4 and shown in figure above).
Hamerski in view of Kiyosawa, Bhalla does not show wherein a turn-on voltage on a channel is reduced when a doping concentration of the body area is decreased.
Zuniga shows (Fig. 1) a turn-on voltage is reduced when a doping concentration of the body area is decreased (para 44).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to have a diode as the invention of Zuniga, with turn-on voltage reduced, to the invention of Hamerski in view of Kiyosawa, Bhalla.
The motivation to do so is that the combination produces the predictable result of faster switching speed (Yu, para 44).  

4. Claims 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla as applied to claim 1 above, further in view of US 2016/0315184 A1 (“Ishimaru”).

Regarding claim 19, Hamerski shows a rectifier chip (para 49, Fig. 9), wherein the rectifier chip comprises the EFESD.

The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963).
Hamerski in view of Kiyosawa, Bhalla does not show the rectifier for a vehicle, comprising: 
a base, having an accommodating space; 
a lead structure, disposed on the accommodating space; and 
a rectifier chip, disposed between the base and the lead structure, and electrically contacting the lead structure and the base.
Ishimaru shows (Fig. 1-4) a rectifier (S1, para 51) comprising: 
a base (101, para 51), having an accommodating space (wide area above the base); 
a lead structure (107, para 51), disposed on the accommodating space; and 
a rectifier chip (103 with diode used in rectifier S1, para 80), disposed between the base and the lead structure, and electrically contacting (through the top and bottom solder 109, para 58) the lead structure and the base.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ishimaru, with packaged rectifier chip, to the invention of Hamerski in view of Kiyosawa, Bhalla.
The motivation to do so is that the combination produces the predictable result of rectifier with a small loss in a conventional package (para 14). 

Regarding claim 20, Ishimaru shows (Fig. 1-4) further comprising an encapsulant (108, resin, para 47, which is a well-known material for encapsulation) encapsulating the 

Regarding claim 22, Ishimaru shows (Fig. 2) wherein the base (101) comprises Cu (para 112), Al, or an alloy thereof.

5. Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla and Ishimaru, as applied to claim 19 above, further in view of US 2015/0243638 A1 (“Matsuoka”).

Regarding claim 21, Hamerski and Ishimaru shows further comprising a solder (109, solder material, para 58, Ishimaru) disposed between the rectifier chip (103 with diode which is used in a rectifier, Ishimaru) and the base (101, Ishimaru) and/or between the rectifier chip (103, Ishimaru) and the lead structure (107, Ishimaru).
Hamerski in view of Kiyosawa, Bhalla and Ishimaru does not show the solder being a conductive adhesive layer.
Matsuoka shows (Fig. 8) the solder being a conductive adhesive layer (para 74, last line).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have solder as the material for conductive adhesive layer in the structure of Ishimaru, as it is suitable for implementing the bonding between conductive layer 26c and chip 10, as suggested by Matsuoka, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla as applied to claim 23 above, further in view of US 2017/0259668 A1 (“Nomura”) and US 2019/0140474 A1 (“Stolz”).

Regarding claim 24, Hamerski in view of Kiyosawa, Bhalla does not show the generator device comprises a winding motor, a permanent-magnet motor, or a combination thereof.
Nomura shows (Fig. 2) the generator device (10) comprises a winding motor, a permanent-magnet motor (PM1, para 37), or a combination thereof.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Hamerski in view of Kiyosawa, Bhalla including generator with permanent-magnet motor, with the invention of Nomura.  
The motivation to do so is that the combination is capable of high speed operation (para 105, Stolz).

7. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla as applied to claim 1 above, further in view of US 2019/0263382 A1 (“Parsels”).

Regarding claim 25, Hamerski shows a vehicle, comprising: 
a generator device having a rectifier for rectifying an alternating voltage provided by a generator, wherein the rectifier comprises the EFESD.
Hamerski in view of Kiyosawa, Bhalla does not show a powertrain for a vehicle.
Parsels show (Fig. 1) a powertrain (300, para 30) for a vehicle.

The motivation to do so is that the combination produces the predictable result of having an efficient powertrain with motive force to power a vehicle (para 30) and smoothing torque (abstract).

8. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hamerski in view of Kiyosawa, Bhalla and Parsels, as applied to claim 25 above, further in view of US 2016/0201586 A1 (“Serrano”).

Regarding claim 26, Hamerski and Parsels show the powertrain (Parsels, 300).
Hamerski in view of Kiyosawa, Bhalla and Parsels does not show the powertrain comprises an Idle stop start (ISS) system, a belt driven starter generator (BSG) system, an integrated starter generator (ISG) system, or a combination thereof.
Serrano shows (Fig. 3) the powertrain (300) comprises an Idle stop start (ISS) system, a belt driven starter generator (BSG) system, an integrated starter generator (ISG) system (124, para 94 last part), or a combination thereof.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Serrano, with BSG, to the invention of Hamerski in view of Kiyosawa, Bhalla and Parsels.
The motivation to do so is that the combination improves fuel efficiency by using ISG for restarting an engine (para 94).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.